DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6-9,11,14-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logiudice et al(USPGPUB 2017/0192224 A1).
  -- In considering claim 1, the claimed subject matter that is met by Logiudice et al(LoGiudice) includes:
	1) the processor and a memory storing program instructions executable by the processor is met by the DLP controller(308) and LED controller(310) including one or more processors, such as microprocessors, digital signal processors, etc, and including memory to perform control of the LED’s based on sensed conditions(see: sec[0045]); 
	2) the processor to:
		i) make a first determination to provide light that is required to operate a vehicle on a public roadway, the first determination based on at least one of a time of day or an amount of ambient light, and, based on the first determination, actuate a first set of lights of a headlamp assembly is met by the vehicle headlight system dynamically adjusting its projected light to increase illumination based on sensed ambient conditions, such as ambient light conditions(see: sec[0035]); wherein sensor information from sensors(902D), is fed into DSP(918), such that LED array controller(910) selectively activates or deactivates at least one pixel of pixelated light source(902)(see: sec[0073]), and wherein the sensed conditions include time of day, and ambient light information(see: sec[0076]);  
		ii) make a second determination to provide a specified communication that is specified from among a plurality of communications, and, based on the second determination, actuate a second set of lights of the headlamp assembly to provide the specified communication, the second set of lights based on the specified communication is met by the DSP sensing road conditions and dynamically adjusting various characteristics of the light projected by the headlights to enhance various qualities of the headlights(see: sec[0079]); wherein the controllers are configured to activate each of a plurality of pixels corresponding to each of a plurality of bright zones of the map, and deactivate each of a plurality of pixels corresponding to each of a plurality of dark zones of the map(see: sec[0086]), 
	3) wherein the first set of lights and the second set of lights include one or more same lights are met by the plurality of pixels corresponding to each of a plurality of bright and dark zones of the map(see: sec[0086]), wherein a plurality of patterns are chosen or stored from a group of predefined shapes(see: sec[0033]), and wherein the system may select a predetermined pattern and color to increase visibility(see: sec[0034]); this inherently teaches that distinct pixels of the plurality of pixels are illuminated or darkened, based on the selected pattern chosen, wherein first and second(or more) sets of lights, of the same lights, are chosen based on the selected patter to be displayed.  Wherein the patterns being selected by the controllers generating bright and dark zones, by selectively activation a portion of the LEDs of pixelated light source(302,902)(see: sec[0044]) to activate or deactivate first or second sets of lights to correspond to specific patterns to be illuminated(see: secs[0049-0050]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:	1) the memory further stores instructions to actuate the first set of lights to provide light having a brightness that is between a predetermined upper brightness threshold and a predetermined lower brightness threshold would have been inherently met, since the system desires to provide maximum level of brightness versus maximum level of darkness that the system can generate(see: [0002]).  Furthermore, the system of Logiudice is bound by local, state, and federal regulations regarding vehicle illumination(see, sec[0034]), which would cause the illumination to be inherently bound by upper and lower thresholds of brightness that would have complied with the above said regulations regarding vehicle illumination.
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the memory further stores instructions to actuate one or more of the lights of the first set of lights to an off-state to actuate the second set of lights to provide the specified communication is met by the light source controller selectively modulating at least one of a plurality of LEDs of the pixelated light source based on the map(400)(see: sec[0024]), the controllers being directed by executable instructions stored in memory(see: sec[0045]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the memory further stores instructions to actuate the second set of lights to provide the specified communication including at least one of a visual pattern of shapes, a symbol, and an alphanumeric character is met by memory including instructions which cause the controller to project patterns from pre-defined groups which include any of shapes or logo(see: sec[0033]).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the memory further stores instructions to actuate the second set of lights to provide the specified communication including indicia to identify the vehicle is met by the headlight system comprising a logo of the manufacturer of the vehicle or a commercial sponsor(see: sec[0033, first sentence], which constitutes indicia to identify the vehicle.
  -- Claim 9 recites a method that substantially corresponds to the subject matter of claim 1.  Therefore, claim 9 is met by Logiudice, for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 11 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) actuating the second set of lights to provide the specified communication based on a location of the vehicle is met by the predetermined pattern and color being selected based on complying with local regulations regarding vehicle illumination, which inherently implies that the sets of lights are illuminated, based on a vehicle being at a specific location, and illuminating the lights based on the local regulations(see: sec[0034]), which would have required that the location of the vehicle to be determined, in order to comply with the local regulations.  As well, the system selects patterns based on the controllers receiving GPS information, and illuminating the headlights based on vehicle position(see: sec[0030]).
  -- Claim 14 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) actuating one or more of the lights of the first set of lights to an off-state to actuate the second set of lights to provide the specified communication is met by the patterns being selected by the controllers generating bright and dark zones, by selectively activation a portion of the LEDs of pixelated light source(see: sec[0044]) to activate or deactivate first or second sets of lights to correspond to specific patterns to be illuminated(see: secs[0049-0050]).
  -- Claim 15 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) determining a type of the communication before actuating the second set of lights to provide the specified communication is met by the controllers(308) providing many different types of bright zone maps to LED controller(see: sec[0050]).
  -- Claim 16 recites subject matter that is met as discussed in claim 15 above, as well as:	
	1) the type of the specified communication is one of identification and right of way is met by the headlight system comprising a logo of the manufacturer of the vehicle or a commercial sponsor(see: sec[0033]), which would constitute a specified communication that is an identification.
  -- Claim 17 recites a system that substantially corresponds to the subject matter of claim 1.  Therefore, claim 17 is met by Logiudice for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the computer is met by the controllers(308,310,916)
	2) the headlamp assembly including a plurality of lights is met by the automotive light projection system(900) as part of the automotive headlamp(see: sec[0073]).
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the plurality of lights are uniformly arranged in a plurality of rows is met by the plurality of cells of the bright zone map(400, figure 4), which are arranged in a grid(see: sec[0049]).
  -- Claim 21 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the instructions include instructions to actuate the first set of lights of the headlamp assembly to provide at least 15,000 candela is met by the headlights being illuminated to comply with local, state, or federal regulations regarding vehicle illumination(see: sec [0034]).  This inherently implies that the headlamps of Logiudice MUST provide at least 15,000 candela, since they are required to comply with regulations.  Furthermore, applicant admitted that any conventional vehicle headlamp are required to provide at least 15,00 candela, which thereby constitutes applicant’s admitted prior art.
Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logiudice et al(Logiudice) in view of Bradley(USPGPUB 2007/0242339).
  -- Claim 2 recites subject matter that is met by Logiudice, as discussed in claim 1 above, except for:
	1) the memory further stores instructions to actuate the second set of lights to provide the specified communication in response to receiving a message from a computer that is remote from the vehicle, the message indicating the specified communication.
	Although not specifically taught by Logiudice, use of actuation of lights in a vehicle, in response to receiving messages from remote computers is well known.  In related art, Bradley teaches a system for generating messages for vehicle lights, wherein a source(42) receives signals from remote sources such as a laptop computer or PDA, and utilized as part of a data source for generating messages that would have been converted into a form that is usable by a processor(110), to display on vehicle lights(see: Bradley, sec[0102]).
	Furthermore, Logiudice teaches that that system allows a driver to upload images to the system for projection and display(see: sec[0033]), which inherently implies that images and patterns may be received from a remote computer.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the source(42) of Bradley, into the processors of Logiudice, for the purposes of receiving signals from a remote source for generating messages to be displayed by the vehicle lights, since this would have enhanced the versatility of messages that may be utilized by the vehicles in the system of Logiudice, by allowing remote sources and computers to download any images as desired to be displayed.
Claim(s) 4,10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logiudice et al(Logiudice) in view of Sweeney et al(USPGPUB 2017/0240098).
  -- Claims 4,10, and 12 recite subject matter that is met by Logiudice, as discussed in the rejection of claim 1 above, except for:
	1) the memory further stores instructions to actuate the second set of lights to provide the specified communication in response to detecting a pedestrian/second vehicle within a threshold distance of the vehicle and having a right of way over the vehicle.
	Although not specifically taught by Logiudice, use of vehicle lighting systems which provide messages based on threshold distance to vehicles or pedestrians is well known.  In related art, Sweeney et al(Sweeney) teaches a lighting device for a subject vehicle, wherein a signaling system is utilized to provide “right of way” information to humans(e.g., pedestrians, bicyclists, human drivers, etc) whose paths may intersect the path of the subject vehicle(see: Sweeney, sec[041]).  In particular, Sweeney teaches the use of sensors which indicate number of proximate humans/vehicles, and then generate an intention output, indicating the subject vehicle’s intent(e.g., to proceed ahead of the humans) or permissive output, indicating the subject vehicle is giving the humans “right or way” to cross the subject vehicle’s path.  
	As well, Intent logic(121) of Sweeney, monitors situational environment of the subject vehicle(10), and continuously makes intention decisions dynamically, as the vehicle travels along a route.  The logic(121) utilizes mapping resource data, or previously recorded map data, to identify location, including intersections, crosswalks, bicycle lanes, parks, school areas, etc., and generates outputs via the output systems(95) in response to the detection of a conflict with another entity(e.g. a pedestrian or human driver), and determines a resolution of which entity has right of way(see: Sweeney, sec[0041]).
	Since Logiudice teaches sensed road conditions including vehicle position information obtained by a GPS device, and the conditions including imagery or terrain captured by optical, infrared, ultrasound, radar, or sonar(see: Logiudice, sec[0030]), it would have been obvious that Logiudice is concerned with roadway obstacles that may pose collision threats to the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the intent logic(121) of Sweeney, since this would have enhanced the sensed road conditions monitored by the system of Logiudice, so as to ensure that vehicles and pedestrians that may have caused collision with the subject vehicle, would have been detected, such that right of way would have been indicated, thereby helping to avoid potential collisions with those vehicles and pedestrians that would have been within predetermined threshold distances that may have had conflict with the subject vehicle.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logiudice et al(Logiudice) in view of Kunii et al(USPGPUB 2018/0118095).
  -- Claim 20 recites subject matter that is met Logiudice, as discussed in claim 17 above, except for:
	1) the lamp assembly includes a housing, and the plurality of lights are supported by the housing.
	Although Logiudice does not specifically state that a housing is utilized in the headlight system, LoGiudice does utilize a conventional vehicle lighting system.  Use of housings for vehicle lighting systems is well known.  In related art, Kunii et al(Kunii) teaches a vehicle headlamp assembly, which utilizes a headlight housing(11) for integrating the lights of a projection apparatus.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the housing(11) of Kunii, into the headlight system of Logiudice, since this would have provided protection for the components of the system.
REMARKS:
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
	Applicant’s arguments with respect to claim(s) 1-4,6-12,14-18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687